      Case 7:20-cr-01412 Document 12 Filed on 10/29/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        October 29, 2020
                               UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              §     CRIMINAL ACTION NO. 7:20-CR-1412
                                                 §
JUAN CARLOS CARRANZA                             §

                   ORDER GRANTING UNOPPOSED CONTINUANCE

       Came on to be considered Defendant Juan Carlos Carranza's Motion for Continuance

which was unopposed by the Government, and the Court, after considering same, finds that the

failure to grant the Defendant's Motion for Continuance would likely make a continuation of this

proceeding impossible or result in a miscarriage of justice and, consequently, finds that the ends

of justice served by granting such continuance outweigh the best interest of the public and the

defendant in a speedy trial.

       It is, therefore, ORDERED, ADJUDGED, and DECREED that the unopposed Motion for

Continuance of Defendant Juan Carlos Carranza is hereby GRANTED, and this case is continued

for the reasons stated above.

       It is further ORDERED that the Final Pretrial (previously set for October 30, 2020) in

this case is hereby reset for December 4, 2020, at 9:00 a.m., and Jury Selection is hereby reset

for December 8, 2020, at 9:30 a.m. in the 9th Floor Courtroom, Bentsen Tower, 1701 West

Business Highway 83, McAllen, Texas.

        SO ORDERED October 29, 2020, at McAllen, Texas.


                                                     ___________________________________
                                                     Randy Crane
                                                     United States District Judge




1/1
